Citation Nr: 0212499	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  96-23 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for hallux valgus, metatarsalgia, calcaneal spurring, 
arthritis, and callous formation of the right foot.

2.  Entitlement to an initial rating in excess of 30 percent 
for hallux valgus, metatarsalgia, calcaneal spurring, 
arthritis, and callous formation of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1974 to December 
1994.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded by the Board for further 
development and adjudication as appropriate, and that the 
action requested has been accomplished to the extent 
possible.  This matter is now ready for appellate 
consideration.

The Board further notes that in his original claim on appeal, 
the veteran sought evaluations in excess of 10 percent for 
his bilateral foot disability.  Thereafter, subsequent 
decisions provided separate compensable ratings for each 
foot, with the May 2001 rating decision assigning a separate 
30 percent rating for each foot, effective from January 1995.  
The veteran has continued his appeal.

The Board also observes that since the veteran expressed 
disagreement with the original rating assigned for bilateral 
foot disability, the Board is required to consider 
entitlement to increased separate foot disorder evaluations 
from the original effective date of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, the Board notes that in assessing the veteran's 
entitlement to increased evaluations for hallux valgus, 
metatarsalgia, calcaneal spurring, arthritis, and callous 
formation of each foot, in a July 2002 supplemental statement 
of the case, the regional office (RO) additionally considered 
entitlement to special monthly compensation pursuant to 
38 U.S.C.A. § 1114(k) (West 1991 & Supp. 2002) and 38 C.F.R. 
§ 3.350(k) (2001).  However, while this issue is certainly 
inextricably intertwined with the issues of entitlement to 
increased evaluations for hallux valgus, metatarsalgia, 
calcaneal spurring, arthritis, and callous formation of each 
foot, by considering entitlement to special monthly 
compensation for the first time in July 2002 and then 
providing the veteran with a standard notice as to his rights 
on receipt of a supplemental statement of the case, the Board 
finds that the RO has not placed the veteran on sufficient 
notice as to the correct procedural status of the issue of 
entitlement to special monthly compensation.  More 
specifically, the veteran should be advised that the RO's 
consideration of this issue in July 2002 was an original 
adjudication of this matter, and that it is thereafter 
incumbent upon the veteran to file a notice of disagreement 
if he is in disagreement with the RO's July 2002 decision in 
this regard.  Thus, the Board finds that it does not 
currently have jurisdiction to consider entitlement to 
special monthly compensation, and that it must refer the 
issue to the RO for an appropriate notice to the veteran and 
any further action that may be required as a result of the 
veteran's response to that notice.  See Smallwood v. Brown, 
10 Vet. App. 93, 99-100 (1997) (citing Kellar v. Brown, 6 
Vet. App. 157, 160 (1994); Bernard v. Brown, 4 Vet. App. 382, 
393-94 (1993)).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.   

2.  The veteran's hallux valgus, metatarsalgia, calcaneal 
spurring, and callous formation of the right foot is 
manifested by symptoms in an unexceptional disability picture 
that do not more nearly approximate actual loss of use of the 
right foot at any time during the appeal period.

3.  The veteran's hallux valgus, metatarsalgia, calcaneal 
spurring, and callous formation of the right foot is 
manifested by symptoms in an unexceptional disability picture 
that do not more nearly approximate actual loss of use of the 
left foot at any time during the appeal period.  



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for hallux valgus, metatarsalgia, calcaneal spurring, 
and callous formation of the right foot have not been met.  
38 U.S.C.A. § 1155 5103A, 5107(b) (West 1991 & Supp. 2002); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 
4.7, 4.63, 4.71a, Diagnostic Code 5284 (2001).

2.   The criteria for an initial evaluation in excess of 30 
percent for hallux valgus, metatarsalgia, calcaneal spurring, 
and callous formation of the left foot have not been met.  
38 U.S.C.A. § 1155 5103A, 5107(b) (West 1991 & Supp. 2002); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 
4.7, 4.63, 4.71a, Diagnostic Code 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  In this 
regard, the veteran has been afforded multiple Department of 
Veterans Affairs (VA) examinations to ascertain the level of 
severity of his foot disabilities, and the record 
additionally reflects both VA and private treatment records 
that also assist the Board in evaluating the disabilities on 
appeal.  The Board further notes that in a letter dated in 
April 2002, the Board advised the veteran that it was in need 
of additional information regarding the existence of 
treatment records that were not already contained within the 
record, and the claims file does not reflect that either the 
veteran or his representative provided any records or reports 
in response to this request.  A subsequent request for 
evidence from the Board in August 2002 also did not produce 
any additional treatment records.  In summary, there is no 
indication that there are any outstanding pertinent treatment 
records that have not already been associated with the claims 
folder.

Although the Board has noted the representative's assertion 
that this matter should be delayed for the purpose of 
obtaining additional VA medical examination development 
regarding the extent of loss of functional use of each foot, 
the Board finds that the results of current examination is 
sufficient to address these issues.  Finally, the Board finds 
that the veteran has been provided with the applicable law 
and regulations, and that therefore the notice provisions of 
the VCAA have also been satisfied.  In this regard, in April 
2001, the RO contacted the veteran and notified him of the 
evidence needed to establish entitlement to the benefit 
sought, and what the RO would obtain, as well as what 
evidence was needed from the veteran and what he could do to 
help with his claim.  No further assistance in this regard 
appears to be warranted.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board would first note that the veteran's right and left 
foot disorders are appropriately rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2001), which relates to 
injuries of the feet.  The veteran is currently in receipt of 
a 30 percent rating for severe foot disability with respect 
to each foot, effective from January 1995.  This is the 
maximum allowable under this code.  A Note indicates that a 
40 percent rating for actual loss of the foot may be 
assigned.  

Loss of the use of a foot for a 40 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5284, will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee or with the use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
foot and whether the acts of balance and propulsion, etc., in 
the case of the foot, could be accomplished equally well by 
an amputation stump with a prosthesis.  38 C.F.R. § 4.63 
(2001).  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major points of an 
extremity, or shortening of the lower extremity by 3 1/2 
inches (8.9 centimeters) or more, will be taken as loss of 
use the foot.  38 C.F.R. § 4.63(a).  Complete paralysis of 
the external popliteal nerve (common peroneal) and consequent 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will also be taken as the loss of use of the foot.  38 
C.F.R. § 4.63(b).

In this regard, VA general medical examination in July 1995 
revealed that although the veteran complained of discomfort 
along the balls of both feet, around the toes and sometimes 
on the heel of the right foot, physical examination revealed 
good dorsalis pedis pulses and a normal gait.  The veteran 
also had good ankle jerks and knee jerks.  There were clawed 
toes on the second, third, fourth and fifth toes bilaterally.  
There were also nontender and asymptomatic bunions, the left 
worse than the right, and mild callous on the ball of the 
right fifth metatarsophalangeal (MTP) joint and on the head 
of the third and fifth metatarsal bone on left.  VA X-rays 
were interpreted to reveal bilateral calcaneal spurs and 
arthritic changes of the first MTP joint, with hallux valgus 
on the left.  The impression was calcaneal spurs and 
degenerative arthritis.  The overall diagnosis included 
symptomatic hammertoes with calluses on the head of the 
metatarsal bone and asymptomatic bunions, bilaterally.

VA outpatient treatment records for the period of May 1995 to 
May 1996 reflect that in May 1995, the veteran sought 
replacement of a right foot orthotic for metatarsalgia.  The 
impression was metatarsalgia by history.  In August 1995, the 
assessment included metatarsalgia (calluses) and the veteran 
was referred to podiatry consultation for calcaneal spurs.  
In February 1996, podiatric consultation revealed the 
veteran's request for orthotics as a result of hammertoes and 
calcaneal spurs, bilaterally.  Examination revealed bilateral 
pes cavoid, hammer digits and bunions.  In May 1996, the 
veteran continued to complain of bilateral foot pain and the 
assessment included degenerative joint disease (DJD).

A private medical record from June 1996 reflects that the 
veteran's complaints included arthritis of the right knee and 
feet, and residuals of a stress fracture of the right femur.

At the veteran's personal hearing in July 1996, the veteran 
indicated that he had pain on the balls of both feet on a 
daily basis (transcript (T.) at p. 3).  He further noted that 
he would use a prosthesis that would provide some temporary 
relief from the pain, and that he would occasionally have 
pain in the heel of the feet and toes (T. at p. 3).  He 
indicated that had particular problems with prolonged 
standing or walking, and also had difficulty walking on 
gravel and grass (T. at p. 4).  The veteran also believed 
that his arthritis had worsened and that he had probably two 
hammertoes on each foot (T. at pp. 5-6).  The veteran's wife 
did not testify on this issue.  A complete transcript is of 
record.   

Additional private medical records for the period of January 
September 1997 reveal that in May 1997, the veteran 
complained of foot pain.  

VA examination in March 1998 revealed that all of the 
veteran's movements were naturally controlled and sustained, 
including plantar flexion and walking.  It was also noted 
that the veteran could stand with his feet together and 
retain his balance.  Examination of the feet did reveal 
bilateral hallux valgus which was nontender and slight 
overextension of the proximal metatarsophalangeal joints.  
The veteran also complained of discomfort along the left 
fifth distal metatarsal bone and a plantar wart on the left 
foot was tender.  The veteran was wearing no crutch, brace, 
cane, or corrective shoe, and there was no evidence of lack 
of use of his feet as he had calluses and a plantar wart.  
The range of motion of the feet was considered complete 
against gravity and strong resistance and there were no 
complaints of pain.  X-rays of the feet disclosed bilateral 
calcaneal spurs and mild degenerative MTP joint changes.  The 
examiner opined that there was no evidence of neurological 
disease.

Additional private medical records for the period of March 
1998 to January 2000 reflect that in March 1998, evaluation 
of the veteran's feet revealed calluses over the entire 
metatarsal pad of the feet, with a particularly large one at 
about the head of the fourth on the left and all the way to 
the lateral edge on the right.  The assessment included 
calluses of the feet and bunions with arthritis.  In July 
1998, the veteran underwent some outpatient treatment for 
hammertoes and large calluses, and the examiner commented on 
his intention to have a metatarsal bar fixed for the veteran 
to prevent the buildup of calluses.  

VA podiatric examination in February 2000 revealed hammer 
digits of the second, third and fourth toes bilaterally, with 
quinti varus of the fifth toes, hallux abducto valgus, hallux 
limitus at around 25 degrees dorsiflexion at the first MTP 
joint, and tylomas at the fifth metatarsal of the right foot 
and the fourth metatarsal of the left foot.  Ankle joint 
dorsiflexion was between 5 and 8 degrees.  There was no pain 
on passive motion until the end point of motion of the ankle.  
The examiner further commented that the veteran's gait was 
guarded due to his painful feet.  X-rays were interpreted to 
reveal posterior calcaneal spurs, large osteophytes, joint 
narrowing of the first MTP joints, midtarsal joint arthritis, 
and hammertoes at the second, third, fourth and fifth toes.  
The diagnosis included hallux abducto valgus, hallux limitus, 
retrocalcaneal spurs, moderate pes cavoid, plantar 
hyperkeratotic lesions, rigid hammertoes, and traumatic 
arthritis in the midtarsal area.

VA joints examination in May 2002 revealed that the veteran 
reported using a metatarsal brace and inserts in his shoes, 
and that he wore corrective shoes.  The veteran's gait was 
noted to be steady.

The Board has reviewed the evidence of record and has 
concluded that a preponderance of the evidence is against a 
finding that the disability associated with either foot is 
consistent with actual loss of the foot.  More specifically, 
while the record is replete with subjective findings of pain 
relating to each aspect of the veteran's service-connected 
foot disabilities, in view of the fact that the veteran is 
consistently shown to be ambulatory, the Board can not 
conclude that his feet no longer provide necessary 
propulsion.  As was noted before, the Board does not need 
further examination to support this conclusion.  It is amply 
demonstrated by the existing evidence of record, and it is 
amply demonstrated with respect to each foot.

A higher rating is not for consideration under any other 
applicable code.  There is no showing that the veteran has 
flatfoot (DC 5276) or claw foot (DC 5278), so that increased 
ratings under either of those codes is not warranted.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, when a diagnostic 
code provides for compensation based upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 & 4.45 (2001) 
must also be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, where 
the veteran is in receipt of the maximum evaluation due to 
limitation of motion, those regulations are not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997).  

Traumatic arthritis, may be rated as degenerative arthritis 
in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2001), that states that arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
for the specific joint or joints involved.  Where, however, 
the limitation of motion of the specific joint involved is 
noncompensable under the codes, a rating of 10 percent will 
be assigned for each major joint or group of minor joints 
affected by limitation of motion. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, multiple involvements of the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities will be considered a group of minor joints, 
ratable on a parity with major joints. 38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  
Notwithstanding the above, VA is required to provide separate 
ratings for separate manifestations of the same disability 
which are not duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The Board notes that arthritis has recently been identified 
by X-ray evidence. However, a separate 10 percent rating for 
arthritis is not called for under the circumstances presented 
in this case.  Although compensating a claimant for separate 
functional impairment under Diagnostic Code 5003 does not 
constitute pyramiding in all cases, separate and distinct 
symptomatology sufficient to support two disability ratings 
must be identified. See VAOPGCPREC 9-98 (August 14, 1998), 
which indicated in a footnote that "[a] separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59..." under the holding in 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  In this 
case, while there is X-ray evidence of arthritis, such is 
contemplated as part of the rating of the veteran's 
disabilities.  Thus, a separate rating, in addition to that 
assigned because of arthritis would constitute pyramiding.  
In this case, any symptomatology resulting from arthritis is 
contemplated as part of hallux valgus.  That is, the veteran 
was assigned the 30 percent ratings for his disabilities to 
include the finding of arthritis with pain and tenderness.  
Thus, a separate rating, in addition to that assigned for 
hallux valgus because of arthritis would constitute 
pyramiding.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2001), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2001).

The Board finds that the veteran's disabilities do not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disabilities subject him to 
frequent periods of hospitalization or that they interfere 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  The record shows that he is employed in the 
occupational safety and health field, and there is no record 
of frequent hospitalizations due to his bilateral foot 
disability.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 
. 

ORDER

Entitlement to an evaluation in excess of 30 percent for 
hallux valgus, metatarsalgia, calcaneal spurring, and callous 
formation of the right foot is denied.

Entitlement to an evaluation in excess of 30 percent for 
hallux valgus, metatarsalgia, calcaneal spurring, and callous 
formation of the left foot is denied.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

